Vanderburgh, J.
The evidence tends to show that the plaintiff, .a drayman, was loading furniture upon .his wagon in the street, and that defendant, who was driving rapidly, ran against the horse of the former, and caused his wagon to be overturned and the furniture injured. The jury were warranted in finding that the plaintiff was lawfully in possession of the goods, and that the injury was caused by the wrongful act of the defendant, which amounted to a trespass. .As against a mere wrong-doer, the plaintiff’s possession was sufficient to entitle him to maintain the action. Edw. Bailm. § 37; Orser v. Storms, 9 Cowen, 687, (18 Am. Dec. 548, and cases;) Chamberlain v. West, 37 Minn. 54, (33 N. W. Rep. 114.)
Order affirmed.